DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Glenn Seager on 5/4/2022.
	Claim 1: An embolic material delivery assembly, comprising:
an outer member having a lumen extending therein and a distal end region;
an inner member disposed within the lumen of the outer member, wherein the inner member includes two or more lumens extending therein;
two or more embolic materials extending within the two or more lumens of the inner member, the two or more embolic materials each having a distal end region and a proximal end region; and
an anchor disposed within the lumen of the outer member, the anchor having an attachment region;
wherein the distal end region of each of the two or more embolic materials is coupled to the attachment region of the anchor when the anchor is disposed within the lumen of the outer member. 

Claim 4: The assembly of claim 3, wherein coupling each of the two or more embolic materials to the attachment region of the anchor includes engaging the distal end region of each of the two or more embolic materials with at least one winding of the coiled wire.

Claim 5: The assembly of claim 4, wherein each of the two or more embolic materials each of the two or more embolic materials is disposed within the inner member prior to deployment.

Claim 6: The assembly of claim 4, wherein the proximal end region of each of the two or more embolic materials extends proximally from the inner member catheter prior to deployment.

Claim 8: The assembly of claim 7, wherein the attachment region includes an aperture, and wherein coupling each of the two or more embolic materials to the attachment region of the anchor includes engaging the aperture.

Claim 9: The assembly of claim 3, wherein the inner member is configured to translate along a longitudinal axis of the outer member, and wherein translation of the inner member pushes the coiled wire out of a distal end of the outer member.

Claim 15: An embolic material delivery assembly, comprising:
an embolic coil having a proximal end and being disposed within a delivery catheter;
an inner catheter including two or more lumens extending therein,
the inner catheter being slideably disposed within an outer catheter and being proximal of the embolic coil;
two or more embolic materials, each of the two or more embolic materials extending within a separate lumen of the two or more lumens of the inner catheter and having a distal end region; and
wherein the outer catheter includes an aperture having a cutting edge and extending through a distal side wall of the outer catheter, and a distal end of the inner catheter is located proximal of the aperture in a first configuration,
wherein the distal end region of each of the two or more embolic materials is coupled to the proximal end of the embolic coil at a point distal of the outer catheter,
wherein in a second configuration the distal end of the inner catheter is located distal of the aperture through the distal side wall of the outer catheter and each of the two or more embolic materials has been severed by the cutting edge.

Claim 18: The assembly of claim 17, wherein the outer catheter is sized and configured to translate within a lumen of the delivery catheter, and wherein distal translation of the outer catheter pushes the embolic coil out of a distal end of the delivery catheter.

Claim 20 has been canceled. 

Allowable Subject Matter
Claims 1-9, 15, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or render obvious the combination of features as claimed. In particular, the prior art of record fails to disclose two or more embolic materials extending within the two or more lumens of the inner member, wherein the distal end region of each of the two or more embolic materials is coupled to the attachment region of the anchor when the anchor is disposed within the lumen of the outer member (claim 1) and also, fails to disclose wherein the outer catheter includes an aperture having a cutting edge and extending through a distal side wall of the outer catheter, and a distal end of the inner catheter is located proximal of the aperture in a first configuration, wherein the distal end region of each of the two or more embolic materials is coupled to the proximal end of the embolic coil at a point distal of the outer catheter, wherein in a second configuration the distal end of the inner catheter is located distal of the aperture through the distal side wall of the outer catheter and each of the two or more embolic materials has been severed by the cutting edge (claim 15). 
The prior art of record of Pederson (US Pub No. 2016/0228125) and also, Kucharczyk (US Pub No. 2006/0224179) discloses everything in claims 1 and 15 (see Non-Final rejection mailed out on 10/22/2021) but fails to disclose two or more embolic materials extending within the two or more lumens of the inner member, wherein the distal end region of each of the two or more embolic materials is coupled to the attachment region of the anchor when the anchor is disposed within the lumen of the outer member (claim 1) and also, fails to disclose wherein the outer catheter includes an aperture having a cutting edge and extending through a distal side wall of the outer catheter, and a distal end of the inner catheter is located proximal of the aperture in a first configuration, wherein the distal end region of each of the two or more embolic materials is coupled to the proximal end of the embolic coil at a point distal of the outer catheter, wherein in a second configuration the distal end of the inner catheter is located distal of the aperture through the distal side wall of the outer catheter and each of the two or more embolic materials has been severed by the cutting edge (claim 15). The reference of Pederson fails to disclose the inner member including two or more lumens extending therein and two or more embolic materials extending within the two or more lumens of the inner member and also, the reference of Kucharczyk fails to disclose an anchor disposed within the lumen of the outer member and wherein the distal end region of each of the two or more embolic materials is coupled to the attachment region of the anchor when the anchor is disposed within the lumen of the outer member.
The limitations as stated above in claims 1 and 15 have divergent structures as such they would not be obvious to modify. Additionally, no other references, or reasonable combination thereof, could be found which discloses or suggests these features in combination with other limitations in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771